Citation Nr: 1012101	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-15 254	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's 
disease of the right knee.  

2.  Entitlement to service connection for a right knee 
disability other than Osgood-Schlatter's disease to include 
patellofemoral syndrome and degenerative changes.  

3.  Entitlement to service connection for Osgood-Schlatter's 
disease of the left knee.  

4.  Entitlement to service connection for a left knee 
disability other than Osgood-Schlatter's disease to include 
patellofemoral syndrome and degenerative changes.  

5.  Entitlement to service connection for a back disability.  

REPRESENTATION

Veteran represented by:  Michael R. Viterna, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and T. B.
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 14, 1970 to March 2, 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In May 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

In a decision in January 2007, the Board denied the claims of 
service connection for Osgood-Schlatter's disease of the 
right knee and left knee and for a back disability.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision, dated in December 2008, the Court 
vacated the Board's decision of January 2007 and remanded the 
case to the Board for further adjudication consistent with 
the Court's decision.  

In August 2009, the Board remanded the case to the RO for 
additional development.  

The claims of service connection for right and left knee 
disabilities other than Osgood-Schlatter's disease to include 
patellofemoral syndrome and degenerative changes, are 
REMANDED to the Department of Veterans Affairs Regional 
Office.  


FINDINGS OF FACT

1.  Osgood-Schlatter's disease of the right knee is not 
currently shown. 

2.  Osgood-Schlatter's disease of the left knee is not 
currently shown.  

3.  A back disability to include degenerative changes of the 
lumbosacral spine was not affirmatively shown during service, 
and a back disability to include degenerative changes of the 
lumbosacral spine, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin.  
  

CONCLUSIONS OF LAW

1.  Osgood-Schlatter's disease of the right knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Osgood-Schlatter's disease of the left knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A back disability to include degenerative changes of the 
lumbosacral spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004 and May 2006.  The Veteran was 
notified of the type of evidence necessary to substantiate 
the claims of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the elements of a service connection 
claim, specifically, the effective date of a claim and the 
degree of disability assignable. 



As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

As the VCAA notice regarding the effective date of the claim 
and the degree of disability assignable came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the supplemental statement of 
the case, dated in November 2009 and December 2009.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records, VA medical records, and reports from T.J.O., M.D., 
identified by the Veteran.  The Veteran himself has furnished 
additional medical evidence from a private physician, C.J.G., 
M.D.  He has not identified any other pertinent records for 
the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in July 2004, 
January 2006, and October 2009, specifically to evaluate the 
nature and etiology of his claimed disabilities.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).      

Facts and Analysis

Osgood-Schlatter's Disease of the Right and Left Knees

The Veteran served on active duty from January 14, 1970 to 
March 2, 1970.  At the time of an examination for enlistment 
purposes in January 1970, the Veteran provided a copy of a 
letter from a private physician to the examiner.  

In the statement, the private physician stated that in 
December 1969 he examined the Veteran's knees.  History 
included knee injuries while playing football in high school 
and a reinjury of the right knee while playing baseball.  
According to the private physician, the Veteran described 
current bilateral knee pain, swelling, and locking.  The 
pertinent findings were no effusion, redness, or swelling.  
Flexion and extension of both knees were full and there was 
no instability.  There was also no McMurray's sign.  There 
was tenderness on the lateral and medial aspects of the 
patella, bilaterally.  X-rays of the knees were normal.  

On the military entrance examination on January 7, 1970, the 
Veteran indicated that he had a "trick" or locked knee, and 
he complained of knee pain and popping.  The examiner 
referred to the private physician's letter.  The pertinent 
findings were stable knees, good range of motion and no 
limitation or atrophy.  Twelve days later the Veteran 
complained of bilateral knee pain, and the diagnosis was 
Osgood-Schlatter's disease of the knees.  X-rays showed no 
significant abnormality.  

In February 1970, a Medical Board found that Osgood-
Schlatter's disease pre-existed service and that it was not 
aggravated by service.  At the time of a separation physical 
examination on February 17, 1970, reference was made to 
Osgood-Schlatter's disease and the Medical Board report.  The 
Veteran was subsequently administratively discharged from 
service on the basis of a pre-existing condition.   

After service, private medical records, dated in March 1998, 
from T.J.O., M.D., disclose that the Veteran was diagnosed 
with chondromalacia of the right knee and a torn medial 
meniscus of the right knee.  X-rays were normal.    

In December 2003, the Veteran filed a claim of service 
connection for Osgood-Schlatter's disease of each knee. 



At the time of a VA examination in July 2004, the diagnosis 
was patellofemoral syndrome of the knees.  X-rays showed mild 
degenerative changes and no evidence of Osgood-Schlatter's 
disease.  The examiner specifically stated that there was no 
evidence of Osgood-Schlatter's disease, and that the Veteran 
currently demonstrated findings consistent with 
chondromalacia of the patella, which was mild, and mild 
patella tendinitis.       

In a second opinion medical report, dated in November 2005, 
C.J.G., M.D., diagnosed the Veteran with bilateral 
chondromalacia patella.  She stated that the Veteran may have 
had Osgood-Schlatter's disease as an adolescent, but that the 
natural history of the condition would dictate that his 
symptoms would have ceased by the age of 19 years.  She added 
that the reported symptoms were more likely secondary to 
chondromalacia patella, which was activity related.  She did 
not appreciate any evidence of meniscus tear or 
patellofemoral instability.  

On VA examination in January 2006, the examiner indicated 
that he had had reviewed the Veteran's claims file prior to 
the examination.  The examiner stated that within days of the 
Veteran's entry into active duty the Veteran had complained 
of bilateral knee pain and was diagnosed with Osgood-
Schlatter's disease.  The examiner indicated that Osgood-
Schlatter's disease was a condition of growth plates in the 
anterior tibia and by age 19 those growth plates should have 
been closed.  He stated that it was very difficult to make a 
clinical diagnosis of Osgood-Schlatter's disease because 
normally it should be made by X-ray (and he earlier noted 
that X-rays during service were negative).  He remarked that 
the Veteran's current X-rays revealed osteoarthritis in each 
knee, which was most likely a result of age.  The examiner 
expressed the opinion that the present knee pain was not the 
result of the military diagnosis of Osgood-Schlatter's 
disease. 

VA records, dated in 2008 and 2009, show that the Veteran 
received treatment, including injections, for bilateral knee 
degenerative joint disease, which was confirmed by X-ray.  An 
MRI of the left knee in February 2009 showed a small amount 
of joint effusion and a Baker's cyst; there was no ligament 
or meniscal injury.  

On VA examination in October 2009, the examiner indicated 
that the claims file had been reviewed, noting that 
discrepancies were discussed with the Veteran, such as the 
Veteran's current assertion that he had never played football 
in light of the notation of a private physician who indicated 
in a report prior to the Veteran's service entrance that he 
had injured his knees playing football in high school.  The 
examiner also noted that there was discussion of the matter 
that the Veteran's knees were probably misdiagnosed in 
service.  X-rays showed that the medial tibial-femoral 
compartment and the patellofemoral compartment were mildly 
decreased.  The diagnosis was mild degenerative changes of 
the medial compartment and patellofemoral compartment of both 
knees.  The examiner remarked that there was no evidence of 
Osgood-Schlatter's disease by either examination or X-ray.  

A review of the foregoing records shows that although Osgood-
Schlatter's disease of each knee was diagnosed during 
service, and a Medical Board found that the Osgood-
Schlatter's disease had pre-existed service but was not 
aggravated therein, there was no evidence of the disease at 
any time after service.  Neither a private physician nor VA 
examiners found evidence of Osgood-Schlatter's disease.  

As there is no competent medical evidence of record showing 
that the Veteran actually has Osgood-Schlatter's disease of 
either knee, service connection under any theory of 
entitlement, including by aggravation, cannot be granted in 
the absence of a present disability of Osgood-Schlatter's 
disease.  That a condition or injury was shown in service 
alone is not enough, there must be a current disability 
resulting from that condition or injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability of Osgood-Schlatter's disease, there can 
be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)..

As for the Veteran's statements and testimony, again in the 
absence of medical evidence of a current disability of 
Osgood-Schlatter's disease, service connection under any 
theory of entitlement cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303. 

Further, the Veteran, as a layperson without any medical 
training and expertise, is not qualified to render a medical 
opinion in this regard.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  

As there is no favorable competent evidence of a current 
disability of Osgood-Schlatter's disease of either knee, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Back Disability

The Veteran served on active duty from January 14, 1970 to 
March 2, 1970.  At the time of an examination for enlistment 
in January 1970, the Veteran gave a history of back trouble.  
The examiner noted low back strain with no limitation.  The 
spine evaluation was normal.  About three weeks later in 
January 1970, the Veteran complained of back pain.  The 
physical examination showed full range of motion of the back 
and the Veteran was found qualified for duty.  X-rays of the 
back at that time were normal.  In February 1970, the Veteran 
complained of back pain on a couple of occasions.  

After service, the Veteran filed a claim of service 
connection for a back disability in December 2003, asserting 
that physical training in the military caused his lower back 
problems.    

At the time of a VA examination in July 2004, the Veteran 
stated that during service he experienced a pop in his back, 
resulting in back pain and treatment with medicines in 
service.  He could not recall whether he had received follow-
up treatment after service.  He currently described 
lumbosacral pain that increased with bending.  X-rays 
revealed mild degenerative changes of the lower lumbar spine, 
including at L4-5 and L5-S1 with mild neural foramina 
narrowing.  The impression was low back pain.  The examiner 
stated that there was no evidence that the in-service 
diagnosis of Osgood-Schlatter's disease was related to the 
current low back pain.  

In May 2006, the Veteran testified that due to the rigors of 
his basic training he injured his back, and that following 
the in-service back injury he developed chronic back pain.  

On VA examination in October 2009, the examiner reviewed the 
claims file and addressed the question of whether the current 
back disability was related to in-service complaints of back 
pain.  The examiner noted the Veteran's report of some back 
pain associated with basic training, and of having on and off 
back pain for many years.  Currently, the Veteran had 
stiffness and pain in the back, but he had had no treatment 
for the back.  After examination, the examiner stated that 
the Veteran had mild degenerative disc disease, L4-5 and L5-
S1, and opined that there was no link or association of this 
finding with the Veteran's complaints of low back pain in 
1970.  The examiner commented that there was no history of 
injury at that time and that the degenerative changes in the 
lumbar spine were age-acquired changes, which more likely 
were not due to trauma and certainly not due to very limited 
military service.  The examiner also opined that there was no 
medical evidence to support a link or correlation between the 
knee and foot condition and the mild degenerative lumbar 
spine condition, and that there was certainly no link to 
relate any running or marching with the current low back 
condition.  The examiner concluded that there was no evidence 
of a chronic condition associated with military service. 

On the basis of the foregoing evidence of record, the Board 
finds that the Veteran is presumed to have been in sound 
condition as to the low back at entry to service (see 
38 C.F.R. § 3.304(a)(1)), because the history of back trouble 
reported at the time of the enlistment physical examination 
did not constitute a notation on an infirmity to rebut the 
presumption of soundness when the Veteran was accepted for 
service.  

Based on the service treatment records, there are no 
objective findings or diagnosis of a chronic back condition.  
In that regard, pain alone without a factual showing that the 
pain derived from an in-service injury does not in and of 
itself constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The service treatment records document several complaints of 
low back pain over a period of about a month without 
documentation of an in-service injury.  The complaints of 
pain over a short period of time are simply insufficient to 
establish chronicity during service.  Since the fact of 
chronicity in service was not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  
38 C.F.R. § 3.303(b).  

After service, a complaint of low back pain was first 
documented on VA examination in July 2004, more than 30 years 
after service, and X-rays at that time revealed mild 
degenerative changes of the lumbar spine.  The impression was 
low back pain.  The period without documented back complaints 
or findings from 1970 until 2004 interrupts continuity and 
weighs against the claim.  Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

In other words, this absence of evidence for decades 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in active service 
that resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Dulin v. Mansfield, 
250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) 
(The majority in Forshey interpreted negative evidence to 
mean that "which tends to disprove the existence of an 
alleged fact. The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact). 

Accordingly, the Board can not conclude that a chronic 
disability relating to the back was actually demonstrated 
during service or that there is probative evidence of 
continuity after service, especially in light of the absence 
of complaints or findings in the ensuing years.

The Board recognizes that the Veteran has competently 
reported in statements and testimony a continuity of back 
symptomatology since the in-service documentation of back 
complaints.  However, as noted above, service treatment 
records are devoid of any findings of or treatment for a 
diagnosed back disability, and the earliest diagnosis of a 
back disability is over 30 years after the in-service reports 
of back pain.  

Thus, after careful consideration, the Board finds this 
evidence, which does not indicate a continuity of 
symptomatology since the in-service pain complaints and shows 
that the Veteran's claimed back disability was initially 
diagnosed more than 30 years after service, more persuasive 
than the Veteran's lay assertions to the effect that he has 
had back pain since service.  Consequently, the Veteran's 
service treatment records and treatment records showing the 
earliest diagnosis of a chronic back disability a great many 
years after the in-service back pain complaints, are afforded 
greater probative value.

In balancing the lay evidence of the Veteran's statements 
against the absence of medical evidence of continuity of 
symptomatology, the Board finds that the evidence against 
continuity is more credible than the Veteran's statements of 
continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (absence of medical documentation may go to the 
credibility and weight of Veteran's testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  

The Board is not holding that corroboration by medical 
evidence is required, but the Board can weigh the absence of 
medical evidence against the lay evidence of record.  
Buchanan v. Nicholson, 451 F3d 1331 (2006).  For this reason, 
the preponderance of the evidence is against the claim of 
service connection for a back disability, based on continuity 
of symptomatology under 38 C.F.R. § 3.303(b).



As the record now stands, there is no satisfactory proof that 
the Veteran currently has a back disability that is related 
to disease, injury, or event of active service origin.  
Notwithstanding the fact that the initial diagnosis of 
degenerative changes of the lumbosacral spine in 2004 is well 
beyond the one-year presumptive period, the year following 
the date of separation from military service in March 1970 
for such a condition as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309, the Veteran does 
not have at least 90 days of service for the provisions 
relative to presumptive service connection for arthritis to 
apply.  38 C.F.R. § 3.307(a). 

As to whether there is competent medical evidence relating 
the Veteran's current low back condition to his complaints of 
back pain during service under 38 C.F.R. § 3.304(d), the 
record contains an opinion from VA that addresses the 
question.  The VA opinion in October 2009, however, is 
unfavorable to the Veteran's claim, and it is based on a 
review of the military records, the post-service medical 
records, the Veteran's own reported history of his back 
problems, and a comprehensive physical examination.  Further, 
the opinion contains rationale that has a basis in the 
factual record.  Significantly, there is no medical opinion 
to the contrary.  Accordingly, the weight of the medical 
evidence is against an association or link between the 
current back disability and the documentation of complaints 
of back pain during the Veteran's brief period of service.  

To the extent that the Veteran attributes the onset of his 
back disability to physical training and/or injury in 
service, where as here the determination involves a question 
of medical causation, a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).



Although the Veteran in this case is competent to describe 
symptoms pertaining to his claimed disability, such as back 
pain and stiffness, as a layperson he is not shown to be 
qualified to offer an opinion on the question of medical 
causation, particularly for degenerative changes identified 
by X-ray, which is not capable of lay observation.  

Under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, 
that sometimes a layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).  
Degenerative changes of the lumbosacral spine is not a simple 
medical condition, such as a broken leg, because the 
condition cannot perceived through the senses and the 
identification or diagnosis of the condition, requires a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that his back 
disability is the result of his period of service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the weight of the evidence is against the claim of service 
connection for a back disability to include degenerative 
changes of the lumbosacral spine, as articulated above, the 
Board finds that service connection is not warranted on a 
direct or presumptive basis.

As the Board concludes that the preponderance of the evidence 
is against the Veteran's claim of service connection, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).




ORDER

Service connection for Osgood-Schlatter's disease of the 
right knee is denied.  

Service connection for Osgood-Schlatter's disease of the left 
knee is denied.

Service connection for a back disability to include 
degenerative changes of the lumbosacral spine is denied.  


REMAND

On the claims of service connection for right and left knee 
disabilities other than Osgood-Schlatter's disease to include 
patellofemoral syndrome and degenerative changes, the Board 
previously remanded the case pursuant to a Court Memorandum 
Decision.  

The Board had remanded the case for the RO to adjudicate the 
claims of service connection for patellar chondromalacia of 
the right and left knees, obtaining a VA examination if 
necessary to decide the claim.  

The RO subsequently obtained a VA examination and opinion, 
and then in supplemental statements of the case in November 
2009 and December 2009 proceeded to adjudicate the claims of 
service connection for Osgood-Schlatter's disease.  

To ensure compliance with the Court's Order and Board remand 
directives, the claims are REMANDED for the following action:

Adjudicate the claims of service 
connection for right and left knee 
disabilities other than Osgood-
Schlatter's disease.  If any benefit is 
denied, furnish the Veteran and his 
attorney a statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


